Citation Nr: 1214993	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified as to the issue on appeal before the undersigned Acting Veterans Law Judge (VLJ) via a videoconference hearing from the RO in April 2011.  A witness, J.D., was also present, but she did not present any testimony.  A transcript of that hearing is associated with the claims file.  

During the hearing, the Veteran and his representative indicated that they would be submitting additional evidence in support of his claim, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  Accordingly, the Veteran submitted additional medical evidence on the date of the Board hearing, accompanied by a waiver of review of such evidence by the AOJ.  Thereafter, on June 6 and June 13, 2011, the Veteran's representative submitted additional medical evidence to the RO (which is the AOJ) and requested that such evidence be forwarded to the undersigned Acting VLJ for consideration in support of the claim on appeal to the Board.  As such, the Veteran (through his representative) has also waived AOJ review of this evidence.  Therefore, the Board may properly consider this new evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  



FINDING OF FACT

Although the Veteran was treated for right knee injury and symptoms during active service, the preponderance of the evidence is against a finding that the current right knee disability is related to service, or that the current arthritis manifested to a compensable degree within one year after separation from service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include arthritis, have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

The Board notes that the undersigned Acting VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the April 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the Veteran has not been prejudiced.  Rather, the Acting VLJ asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran discussed his asserted in-service injury and subsequent symptoms and treatment.  The hearing focused on the elements necessary to substantiate his claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his service connection claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

With regard to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  In particular, the AOJ obtained VA treatment records dated from May 1999 through November 2009, as well as records dated in 2005 and 2006 from the private provider for which the Veteran completed the necessary authorization and release form.  The Veteran has not reported any prior VA or private treatment.  Although he submitted additional private treatment records dated from 2010 forward, he has not authorized VA to obtain any further records from these providers.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

Moreover, there is no indication that any possibly outstanding medical records would benefit the Veteran's claim.  Rather, the currently available records show a diagnosed right knee disability and include the Veteran's reported in-service injury and subsequent symptoms, as well as a notation of a "possible" link to service.  The Veteran indicated during the Board hearing that no provider, including his VA provider, has told him that his current right knee disability is due to service.  He also denied receiving any benefits from the Social Security Administration at that time, and there is no indication that this has changed.  Accordingly, VA has made all reasonable efforts to obtain medical evidence in support of the Veteran's claim, and he has not been prejudiced by any possibly outstanding records.

Additionally, the Veteran was afforded a VA examination in connection with his claim in October 2009.  Neither the Veteran nor his representative have argued that such examination is inadequate for adjudication purposes, and a review of the examination report reveals no inadequacies.  In particular, the examiner recorded and considered the Veteran's reports of in-service injury and subsequent symptoms and treatment, as well as the documented treatment in service and post-service medical evidence.  Further, the examiner offered a well-reasoned opinion as to the etiology of the Veteran's currently diagnosed right knee disability.  The Board notes that there is subsequent medical evidence of record, and that the Veteran also submitted a June 2011 private treatment record in which the provider stated that it was "possible" that the current right knee disability was related to the reported in-service injury.  However, the medical evidence is generally consistent with the evidence of record prior to the VA examination, and the June 2011 record has been considered along with the other evidence of record, as discussed below.  As such, the VA examination report and opinion are adequate for a fair adjudication.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a right knee disability.  The reasons follow.

In this case, the Veteran filed the current claim for service connection for a right knee disability in July 2009.  He asserts that he injured his right knee during service when he fell while running across a parking lot, and that his current right knee disability is related to such injury.  The Veteran has reported this injury as occurring in 1970, 1971, or 1972 on various occasions.  He states that he was treated for "some time" during service for this right knee injury, including again in 1972.  The Veteran contends that he continued to have right knee problems after that time and continuously over the years.  He states that he self-treated for his right knee pain over the years with over-the-counter pain relievers, ice, bandages, and elevation until fairly recently because VA facilities were far away, and he could not afford other treatment.  See, e.g., August 2009 statement, October 2009 VA examination report, April 2011 hearing transcript, June 2011 private treatment record.  

The Veteran has also submitted a September 2009 statement from a friend, L.B., indicating that the Veteran limped when he came home from military service, and that he has had knee problems since that time.  There is no indication of whether L.B. claims to have observed this personally, or how long she has known the Veteran.

With regard to an in-service injury, the Board observes that right knee scars were noted during the Veteran's March 1970 service induction examination, and he reported having a "trick" or locked knee.  However, no right knee defect or diagnosis was noted at that time.  

A July 1971 record notes that the Veteran fell when he was getting out of a pool one week earlier, resulting in abrasions on the knee.  There was no obvious swelling, redness, or heat, but the Veteran complained of tenderness.  X-rays were negative, and the Veteran was diagnosed with possible wound infection or cellulitis and was given antibiotics.  He was also noted to be possibly malingering.  It is not specified which knee was involved in this injury.  The Board observes that a November 1971 record then notes left knee pain for two months, and the Veteran was again treated for the left knee over the course of two days in February 1972.  

However, in January 1972, the Veteran reported injuring his right knee the previous night.  He complained of anterior knee pain but no swelling.  Ligaments were noted to be intact, and he was diagnosed with a bruise.  On two occasions in May 1971, the Veteran was treated for pain in the right leg or posterior thigh.  He was initially diagnosed with idiopathic pain, and a few days later he was diagnosed with muscular tenderness secondary to strain.  The Board observes that a September 1970 record also notes a pulled right hamstring.  At his February 1972 examination upon separation from service, the Veteran was noted to have a 5-cm scar on the right knee.  No other right knee defects or diagnosis were noted.

Based on the foregoing, the Veteran's service treatment records confirm treatment for a right knee injury on at least one occasion, and possibly two occasions.  However, no chronic condition, to include arthritis, was diagnosed at that time.

As noted above, the Veteran denied any medical treatment for many years after service, although he claims to have self-treated with over-the-counter products.  VA treatment records dated from May 1999 forward contain no mention of right knee pain or other symptoms until May 2005.  At that time, the Veteran complained of bilateral knee pain and was diagnosed with bilateral knee pain, with possible degenerative joint disease (or arthritis), fairly controlled.  He was noted to be on no medications, and Etodolac was prescribed.  The same complaint and diagnosis were recorded in November 2005, and Etodolac was continued.

In an August 2009 statement, the Veteran asserted that he fell approximately three years earlier due to his right knee giving out.  He authorized VA to obtain private records pertaining to this incident.  Such records reflect that the Veteran received emergency treated for a fall in November 2005.  However, there was no indication of any subjective or objective right knee symptoms, to include pain, at that time, or that the fall was due to the right knee.  Rather, the Veteran reported that he awakened from a sound sleep in order to urinate, and he was dizzy and fell.  The Veteran reported pain in the chest and mid-back, and a chest x-ray was performed.  There were no musculoskeletal symptoms in the extremities, specifically to include in the right knee.  Other records obtained from this provider concern a viral illness in August 2006.

A July 2009 VA treatment record reflects complaints of right knee pain.  He reported injuring his knee during service, that he fell and now had increased pain but no swelling.  He was sent for x-rays.  An August 2009 x-ray report shows some suprapatellar swelling and joint space narrowing, with an impression of mild osteoarthritis.  Similarly, during a September 2009 VA examination for aid and attendance purposes, the Veteran was diagnosed with osteoarthritis of both knees.

During the October 2009 VA examination, the Veteran reported falling during service while running across a motor pool yard in 1970.  He denied any problems prior to service, and he stated that his right knee never really got better and he learned to deal with it over the years.  The VA examiner summarized the Veteran's service treatment records concerning the right knee and leg, as well as the records that did not specify which knee were involved, as discussed above.  The Veteran reported he had worked recently for a bathroom installation company.  The examiner noted the August 2009 x-ray findings for the right knee and stated that they showed "very, very mild changes consistent with osteoarthritis."  He indicated that the Veteran was somewhat histrionic, stating that his subjective right knee complaints were not consistent with objective findings during the examination.  The examiner opined that the Veteran's current right knee disability and right knee pain was less likely as not related to his fall on the right knee and symptoms during service.  He reasoned that the Veteran has mild osteoarthritis which is a common knee condition that develops over the course of a lifetime.  The examiner also reasoned that the Veteran had a normal ligamentous examination at the time of his in-service injury, and there was no internal derangement identified during service.

The Veteran is competent to testify to a lack of observable right knee symptoms (including pain) prior to service and continuity of such symptoms after in-service injury, as well as to self-treatment for such symptoms after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 308.  However, the Veteran is not competent to testify as to the etiology or cause of his current right knee disability because such question requires specialized knowledge, training, or experience due to the complex nature of the knee.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Furthermore, the Board finds the statements from the Veteran and his friend, L.B., as to continuous right knee symptoms after his in-service injury to be not credible, as they are inconsistent with the other evidence of record.  In particular, no right knee symptoms were recorded during his separation examination, and he did not complain of right knee symptoms for treatment purposes until May 2005-a period of greater than 30 years.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the military service, which resulted in a chronic or persistent disorder).  Additionally, the Veteran did not report having pain since an in-service knee injury at that time, or when he again sought treatment for knee pain in November 2005.  Rather, he first referenced a fall during service and subsequent pain in July 2009, a few weeks prior to seeking compensation for a right knee disability.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that statements made for the purposes of medical treatment may be afforded greater probative value because the Veteran had a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that witness credibility can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  In addition, the VA examiner considered the Veteran's reports of continuous symptoms since service and still found only "very, very mild" osteoarthritis which was consistent with use over the course of a lifetime.

During the Board hearing, the Veteran's representative argued that the VA examiner's opinion was incorrect because, if the right knee disability was due to aging or deterioration over time and not due to in-service injury as opined by the examiner, then the Veteran would also have problems with the left knee.  The representative stated that the Veteran does not have any problems with his left knee.  

The Veteran's representative does not appear to have any medical expertise or training and, therefore, he is not competent to render an opinion as to the etiology of the claimed disability.  See Barr, 21 Vet. App. at 308; Espiritu, 2 Vet. App. at 494-95.  Moreover, the medical evidence of record shows that the Veteran does have left knee problems as well, as he complained of bilateral knee pain in May and November 2005.  This evidence is more probative and persuasive, as it was made for treatment purposes and was also several years prior to the Veteran's claim for compensation.  See Rucker, 10 Vet. App. at 73; Caluza, 7 Vet. App. at 511.  The Veteran was also diagnosed with osteoarthritis of both knees during the September 2009 VA examination for aid and attendance purposes.  Accordingly, the Board finds that the arguments by the Veteran's representative are not persuasive, and they are outweighed by the other evidence of record.

The Board has considered the June 2011 record from a private provider, which notes that it is "possible" that the Veteran's current right knee pain is from his time in the military.  The Veteran had reported that he fell while running during service in 1971.  However, a mere "possibility" of a relationship to service is insufficient, and the phrase "possible" as too speculative in nature to establish a link.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, this provider did not provide any rationale or explanation for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  Finally, there is no indication that the provider had the opportunity to consider all pertinent evidence, to include prior treatment records both during and after service, in addition to the Veteran's lay statements.  Accordingly, this opinion has little probative value, and it is outweighed by the other evidence of record, to include the VA examiner's opinion. 

In summary, while the Veteran had right knee symptoms during service, the preponderance of the evidence is against a finding that the Veteran had a chronic condition (to include arthritis) during service or arthritis to a compensable degree within one year following service.  As such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, the weight of the evidence does not demonstrate continuous right knee symptoms since service, or a link between service and the current disability.  Accordingly, service connection is not warranted for the right knee disability on a direct basis, to include based on continuity of symptomatology.  See 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against service connection for a right knee disability, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


